Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	This Office Action is in response to initially filed application dated 6/29/2020.  Claims 1-11 are currently pending and being examined in this reply.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " receive…an identifier corresponding to the authorized additional computer ".  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
Claim 3 and dependent claims 4-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2008/0267116 A1 to Kang (“Kang”), in view of United States Patent No. 9,270,585 B2 to Manion (“Manion”).

In regards to claim 1, Kang discloses the following limitations:
 A computer system comprised of a server and at least one computers, each of said at least one computers being connected using at least one remote wireless data network, and one of the at least one computers being connected by a data network to the server, comprising: the at least one computers each comprised of memory comprised of program data that when executed causes the corresponding at least one (Kang discloses a routing system for a wireless network topology that includes calculating and storing at the local computers a routing table for the network.  See at least Figure 1, ¶¶ 0041, 0081, and 0085)
store in the local memory of the at least one computers its corresponding calculated routing tables; (Kang discloses a routing system for a wireless network topology that includes calculating and storing at the local computers a routing table for the network.  See at least Abstract, Figure 1, ¶¶ 0041, 0074, 0079-0081, and 0085).
receive at a first of the at least one computers a data message comprised of data designating a second of the at least one computers as destination of the message and routing the received data message to the second of the computers using the at least one remote wireless communication network and without the data message passing through the server by: in at least one of the computers, determining using the locally stored routing table, the next peer on a path to the second computer; and transmitting the data message to the determined next peer. (Kang discloses routing messages through the wireless network by the local computers by looking up in the routing tables stored in the local computers a next destination of the message and sending the message to the next node.  See at least Abstract, Figure 1, ¶¶ 0041, 0074, 0079-0081, and 0085).
Kang does not appear to specifically disclose the following limitations:
receive at each of the of the at least one computers a data message comprised of an identifier corresponding to the authorized additional computer;
The Examiner has provided Manion to teach the following limitations:
receive at each of the of the at least one computers a data message comprised of an identifier corresponding to the authorized additional computer; (Manion See at least Figures 4-6 and col 8 lines 56-63 “Turning to FIG. 5, a flowchart 400 illustrates an exemplary series of steps performed by the node 221 to join a DRT mesh. Initially, as shown, the node 221 can, at step 410, receive a request from application code 210 to join at DRT mesh”.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the teachings of Manion in the method of Kang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 10, Kang discloses the following limitations:
 where the data comprising the memory of the at least one computer further causes the at least one computer to: receive connectivity information describing connectivity among at least a subset of the at least one computers; and use the received connectivity information to calculate the peer list at the at least one of the computers. (Kang see at least ¶¶ 0004 and 0086) 

Claims 2, 8-9, and 11, are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2008/0267116 A1 to Kang (“Kang”), in view of United States Patent No. 9,270,585 B2 to Manion (“Manion”), in view of Official Notice.

In regards to claim 2, Kang discloses utilizing the routing table to find the correct shortest path to the destination whereby each receiving computer inspects the routing table to determine the next step in the path, however does not appear to specifically disclose the following limitations:
 where the data comprising the memory of the at least one computer further causes the computer to: receive at a first of the at least one computers a message comprised of a value that represents "broadcast"; and determine using the locally stored routing table at least one computer listed as a next peer connection; transmit the message from the first computer to the determined next peer connection, where the transmitted message is comprised of the value representing "broadcast." 
The examiner takes Official Notice that the above method is old and well-known.  It would have been obvious to one of ordinary skill in the art at the time of the invention to include the teachings of Official Notice in the method of Kang, in order to transmit messages with proven methods and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claims 8 and 9, Kang does not appear to specifically disclose the following limitations:
 where the data comprising the memory of the at least one computer further causes the at least one computer to: receive at the at least one of the of computers a broadcast peer list; update at each computer, its corresponding stored routing table using the received broadcast peer list; calculate at said at least one of the computers a peer list derived from the updated routing table stored on the said at least one of the plurality of computers; and use the at least one of the plurality of computers to transmit to an at least one of its connected peers a data payload comprised of the received peer list.
where the data comprising the memory of the at least one computer further causes the at least one computer to: detect any redundancies in the updated peer list at the at least one of the plurality of computers; and truncate the redundancies from the data payload.
However, updating routing tables and broadcasting them is old and well-known as is truncating redundancies as claimed.  It would have been obvious to one of ordinary skill in the art at the time of the invention to include the teachings of Official Notice in the method of Kang, in order to use less memory and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claim 11, Kang does not appear to specifically disclose the following limitations:
 where the data comprising the memory of the server that when executed further causes the server to authorize an additional computer to operate as one of the at least one of computers connected using the at least one remote wireless network.
However, authorizing computers to join a network via server side management is old and well known in the art.  It would have been obvious to one of ordinary skill in the art at the time of the invention to include the teachings of Official Notice in the method of Kang, in order to provide more control over the network by enabling server side admin and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M MUTSCHLER whose telephone number is (313)446-6603.  The examiner can normally be reached on 0600-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH M MUTSCHLER/           Examiner, Art Unit 3627         



/FLORIAN M ZEENDER/           Supervisory Patent Examiner, Art Unit 3627